                                         Case 3:18-cv-00358-WHA Document 141 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: SUBPOENA TO FIG LLC IN                    Case No. 20-mc-80078-TSH
                                         CONNECTION WITH UNILOC USA
                                   8     INC., ET AL,
                                                                                          REFERRAL FOR PURPOSE OF
                                   9                   Plaintiff,                         DETERMINING RELATIONSHIP
                                  10             v.

                                  11     APPLE INC.,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  15   Honorable William H. Alsup for consideration of whether the case is related to Uniloc USA, Inc. v.

                                  16   Apple Inc., 18-cv-00358-WHA.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: May 8, 2020

                                  20

                                  21
                                                                                                  THOMAS S. HIXSON
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
